UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7929



JAMES FRANKLIN MCCLELLAND,

                                               Plaintiff - Appellant,

          versus


JOSEPH HARRIS; MIKEAL BUSH,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Senior District Judge. (5:05-cv-00273)


Submitted: February 15, 2007                Decided:   February 26, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Franklin McClelland, Appellant Pro Se. Lisa Yvette Harper,
Assistant Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James Franklin McClelland appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    McClelland v. Harris, No. 5:05-cv-00273 (W.D.N.C. Nov. 7,

2006).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -